DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 2/18/2021 and 6/22/2021 has been considered by the examiner.

Claim Objections
Claims 14-20 is objected to because of the following informalities:  it appears that the numbering of two claims 14 and all claims thereafter are incorrect. For purposes of examination, second claim 14 and claims 15-20 will be construed as claims 15-21. It is noted that an additional claim fee may apply; the additional fees, if any, due with an amendment are required prior to any consideration of the amendment by the examiner. 
Appropriate correction is required. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10, 11-13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nii (US 7,035,135).

Regarding claim 1, Nii discloses an apparatus (fig. 3) comprising:
a first transistor (N1) in which a gate width (of gate PL1) is a first width (a width of gate PL1 extending in a horizontal direction within well region PW0 is considered a first width); and 
a second transistor (N3) in which a gate width (of gate PL3) is a second width (a width of gate PL3 extending in the horizontal direction within well region PW0 is considered a second width) smaller than the first width (the second width, overlapping one region FL210, is considered smaller than the first width, overlapping two regions FL210 and FL212), 
wherein source/drain regions (formed by diffusion regions; col. 8 lines 11-13) of the first transistor (N1) is divided into first source/drain regions (FL210) and second source/drain regions (FL200), and 
wherein one of the first source/drain regions (FL210) of the first transistor (N1) and one of source/drain regions (FL210) of the second transistor (N3) are shared (i.e. at FL210; col. 8 lines 31-33) such that a gate width (a gate width of the first width, that overlaps FL210) of the first transistor (N1) in the first source/drain regions (FL210) is the second width (the gate width of the first transistor N1 within shared source/drain FL210 is the same as the second width of the second transistor N3, which overlaps region FL210).

Regarding claim 3, Nii discloses an apparatus (fig. 2), further comprising a first wiring (RWL) electrically connected between the one of the first source/drain regions (FL210) of the first transistor and one of the second source/drain regions (FL200) of the first transistor.

Regarding claim 8, Nii discloses an apparatus (fig. 2, 3), wherein a drain of the first transistor and a drain of the second transistor have a same potential (i.e. at storage node “a”).

Regarding claim 10, Nii discloses an apparatus (fig. 3), wherein the first transistor and the second transistor share a common drain (FL210).

Regarding claim 11, Nii discloses an apparatus (fig. 3) comprising: 
a fist power supply line (VDD) extending in a first direction (horizontal direction); 
a second power supply line (GND) extending in the first direction (the horizontal direction); and 
a plurality of standard cells (N1, P1, N6, N4, N3, P2, N2, N5) arranged in the first direction between the first power supply line (VDD of P1) and the second power supply line (VDD of P2), wherein each of the standard cells comprises: 
(N1) including a first gate (PL1) having a first gate width (a width of gate PL1 extending in a horizontal direction within well region PW0 is considered a first width); 
a second transistor (N3) including a second gate (PL3) having a second gate width (a width of gate PL3 extending in the horizontal direction within well region PW0 is considered a second width) smaller than the first gate width (the second width, overlapping one region FL210, is considered smaller than the first width, overlapping two regions FL210 and FL212), wherein the first and second transistors share a source/drain region (FL210) as a common source (col. 8 lines 31-33), and wherein the first gate (PL1) has a gate width (a gate width of the first width, that overlaps FL210) in the shared source drain region that matches the second gate width (the gate width of the first transistor N1 within shared source/drain FL210 is the same as the second width of the second transistor N3, which overlaps region FL210).

Regarding claim 12, Nii discloses an apparatus (fig. 3), wherein a height of the plurality of standard cells is constant (N4/N2, N1/N3/N5/N6, P1/P2 are at constant height), and wherein the height is measured in a second direction (vertical direction) perpendicular to the first direction (the horizontal direction).

Regarding claim 13, Nii discloses an apparatus (fig. 3), wherein the first power supply line is configured to be provided with a first power potential (VDD) and the second power supply line is configured to be provided with a second power potential (GND), and wherein each of the standard cells operates on a voltage (i.e. any of a operating voltage between the first and second power potentials) between the first power supply potential supplied (VDD) and the second power supply potential (GND).

Regarding claim 16, Nii discloses an apparatus (fig. 3) comprising:
a first transistor (N1) in which a gate width (of gate PL1) is a first width (a width of gate PL1 extending in a horizontal direction within well region PW0 is considered a first width), the first transistor associated with a first gate electrode (PL1); and 
a second transistor (N3) in which a gate width (of gate PL3) is a second width (a width of gate PL3 extending in the horizontal direction within well region PW0 is considered a second width) smaller than the first width (the second width, overlapping one region FL210, is considered smaller than the first width, overlapping two regions FL210 and FL212), the second transistor associated with a second electrode (PL3); and  
a plurality of diffusion regions comprising first and second diffusion regions (FL200 and FL210, respectively), wherein the first gate electrode (PL1) is configured to overlap with the first and second diffusion regions (FL200 and FL210, respectively) and the second gate electrode (PL3) is configured to overlap with the second diffusion region (FL210), and
wherein a source/drain region (formed by diffusion regions; col. 8 lines 11-13) is shared by the first and second transistors (col. 8 lines 31-33).

Regarding claim 20, Nii discloses the apparatus (fig. 3), wherein each diffusion region of the plurality of diffusion regions is rectangular (i.e. rectangular shaped).

Allowable Subject Matter
Claim(s) 2, 4-7, 9, 14-15, 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 2, the prior art fails to teach or suggest the claimed limitations, namely a gate width of the first transistor in the second source/drain regions is the second width.
With respect to dependent claim 4 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely other of the first source/drain regions of the first transistor and other of the second source/ drain regions of the first transistor are free from a via conductor.
With respect to dependent claim 9, the prior art fails to teach or suggest the claimed limitations, namely the first transistor comprises a first diffusion region having a rectangular shape divided into two parts and the second transistor comprises a second diffusion region having a rectangular shape, and wherein a height of one of the divided parts of the first diffusion region of the first transistor matches a height of the second diffusion region of the second transistor.
 dependent claim 14, the prior art fails to teach or suggest the claimed limitations, namely a plurality of source/drain regions not overlapping with the plurality of gate electrodes and the plurality of diffusion regions.
With respect to dependent claim 14, the prior art fails to teach or suggest the claimed limitations, namely a drain of the first transistor is connected to a gate electrode of the second transistor via a wiring pattern.
Claim 15 is subject to allowance dependent on claim(s) 14 above.
With respect to dependent claim 17 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the source/drain region is shared with a common gate width and a differential gate width separated from the common gate width.
With respect to dependent claim 19, the prior art fails to teach or suggest the claimed limitations, namely the first second, and third transistors share source/drain regions with the second width and a differential gate width corresponding to a difference between the first width and the second width.
The allowable claims are supported in at least fig. 3B of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824